DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 10/08/2021.
 Applicant’s preliminary amendment filed on 11/08/2021 is being acknowledged and being entered. Applicant cancelled claims 1-5 and added new claims 6-24. 
Claims 6-24 are pending. Claims 6, 15, and 19 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad.  D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. See MPEP § 2163.06. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See Application Data Sheet for Domestic CON Priority details.
	
Specification Objections
	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See CON application #16543315 for guidance.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 6, 10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning (US 5,831,895 A). Further supported by Tran et al. (US 2017/0345509 A1) for limitation analysis.
	Regarding independent claim 6, Manning teaches an apparatus (Fig. 3 “memory array” and circuitry. See Fig. 1, Fig. 2 and Fig. 3 in context of col. 4, lines 6-26 for functionality details), comprising: 
a plurality of sense amplifiers (“sense amplifiers” employed per array/ sub-array group, see Fig. 1: 114, Fig. 2: 204, 205), wherein each sense amplifier (Fig. 2: 204, 205. See also Fig. 3) is coupled to a respective plurality of storage memory cells (dram cell shown in Fig. 2, Fig. 3, e.g. Fig. 3: 200 memory cells) via a respective first digit line (Fig. 3 in context of col. 4, lines 13-16: “digitline”, see e.g. Fig. 2: 211) and 
a respective plurality of offset memory cells via a respective second digit line (Fig. 3: 300 in context of col. 4, lines 19-26: "...dummy load can be any circuit which simulates a capacitive load of a typical digitline in the memory...such as a plurality of capacitors...". This limitation is further supported by Tran Fig. 11 in context of para [0031], para [0044] where it is taught that dummy memory cells and dummy bit lines are employed in sense amplifier for improved sensing), 
wherein respective voltages held capacitively by the plurality of storage memory cells correspond to data values (Fig. 3 in context of col. 4, lines 1-18: DRAM cells), 
wherein respective voltages held capacitively by the plurality of offset memory cells do not correspond to data values (Fig. 3 in context of col. 4, lines 19-26: plurality of capacitors used as dummy load), and 
wherein the plurality of offset memory cells (col. 4, lines 19-26: capacitors in dummy load) have a cumulative capacitance that is approximately equal to a capacitance of the first digit line (col. 2, lines 52-54: “…dummy load has a capacitance substantially equal to a capacitance of the digitline…”. See also, col. 2, liens 14-16).
Regarding claim 10, Manning teaches 10. The apparatus of claim 6, wherein each of the storage memory cells (Fig. 3: 200, see DRAM capacitors)  and each of the offset memory cells (Fig. 3: 300 in context of col. 4, lines 19-26: plurality of capacitors) comprise a respective capacitor having a particular capacitance (limitation particular capacitance is general, very broad and not treated).
Regarding claim 13, Manning teaches 13. The apparatus of claim 6, 
wherein each of the plurality of sense amplifiers (Fig. 2: 204, 205) is coupled to a respective transistor (Fig. 2: ISOB, ISOD, see also Fig. 3 transistor used for the load side) configured to couple the sense amplifier to the respective second digit line (Fig. 2: 213, see also Fig. 3).
Regarding claim 14, Manning teaches the apparatus of claim 6, wherein at least one of the offset memory cells is permanently coupled to the respective second digit line (see Fig. 2: 202 cells in relation to Fig. 3 load configuration).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 5,831,895 A), in view of  MIYAZAKI (US 2018/0151200 A1).
Regarding claim 7, Manning teaches the apparatus of claim 6.
 Manning is silent with respect to arrangement of array where memory array including the plurality of sense amplifiers, wherein the plurality of sense amplifiers are located at an edge of the memory array.
MIYAZAKI teaches  - 
 a memory array including the plurality of sense amplifiers (Fig. 31: 20_0, 20_1), wherein the plurality of sense amplifiers are located at an edge of the memory array (see e.g. Fig. 31: edge of array show at bottom).
MIYAZAKI teaches  circuitry components, sense amplifiers,  array arrangements and configuration which can be utilized and employed to achieve the sense amplifier offset cancellation functionality (see e.g. MIYAZAKI  para [0103] ) of Manning’s circuitry.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use/ utilize Tran’s circuitry components structure and functionality into the apparatus of Manning such that claimed limitations are achieved in order to improve offset cancellation , sense precision and at the same time reduce chip area.
Regarding claim 8, Manning and  MIYAZAKI  teach the apparatus of claim 7. MIYAZAKI teaches wherein the first and second digit lines (e.g. Fig. 31: GL0, RL0) are associated with (associated with taken as operably coupled to)  a section of the memory array at the edge of the memory array (e.g. Fig. 31: edge MU, DU of the array).

Regarding claim 9, Manning and  MIYAZAKI  teach the apparatus of claim 6.  MIYAZAKI teaches further comprising a memory array (Fig. 31 array) comprising the plurality of sense amplifiers (Fig. 31: 20_0, 20_1), the respective plurality of storage memory cells (e.g. Fig. 31: MU connected to GBL and 20_0), and the respective plurality of offset memory cells (e.g. Fig. 31: DU connected to RBL and 20_0).

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 5,831,895 A), in view of Tran et al. (US 2017/0345509 A1).
Regarding independent claim 15, Manning teaches a method (sensing method using Fig. 3 circuitry. See Fig. 2 and Fig. 3 in context of col. 4, lines 6-26 for functionality details), comprising: 

wherein respective voltages held capacitively by the subset of memory cells do not correspond to data values (Fig. 3: capacitors as dummy load used. Fig. 3: 300 in context of col. 4, lines 19-26: "...dummy load can be any circuit which simulates a capacitive load of a typical digitline in the memory...such as a plurality of capacitors...". This limitation is further supported by Tran Fig. 11 in context of para [0031], para [0044] where it is taught that dummy memory cells and dummy bit lines are employed in sense amplifier for improved sensing), and 
wherein a cumulative capacitance of the subset of memory cells is approximately equal to a capacitance of a second conductive line of the memory array (col. 2, lines 52-54: “…dummy load has a capacitance substantially equal to a capacitance of the digitline…”. See also, col. 2, lines 14-16); 
sensing, using a sense amplifier coupled to the first and second conductive lines, a respective data value stored by each of a second plurality of memory cells coupled to the second conductive line (Fig. 4 sensing in context of col. 4, lines 33-35); and 
offsetting a voltage differential of the sense amplifier with a cumulative voltage held capacitively by the subset of memory cells (col. 4, lines 19-26: equilibration operation), 




Manning is silent with respect to remaining provisions of this claim s it pertains to selectively coupling of dummy cells and offset mechanism details.
Tran teaches – 
A sensing method using Fig. 12 circuitry,
Where selectively coupling a subset of memory cells (Fig. 12: capacitors 1235-1237 and dummy cell) of a first plurality of memory cells couplable to a first conductive line (Fig. 12: 1260 reference bit line) of memory array (para [0045]: “…combination of ramping capacitors 1235, 1236, and 1237 can be coupled to the reference bitline…”).
offsetting the voltage differential (by ramping capacitor discharging) comprises: 
charging the subset of memory cells to the cumulative voltage (para [0045]: bias voltage stored in the capacitors); 
capacitively holding the cumulative voltage by the subset of memory cells (para [0045]: “…bias voltage stored the capacitors within capacitors 1135, 1136, and 1137 that are coupled to the reference bitline …”); and 
concurrent with sensing the data value, discharging the cumulative voltage from the subset of memory cells (Fig. 14: 1440 and para [0045]: “…voltage stored the capacitors within capacitors 1135, 1136, and 1137 that are coupled to the reference bitline will discharge over time…”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date to use/ utilize Tran’s circuitry components, structure and functionality into the apparatus of Manning such that claimed limitations, functions are achieved in order to improve offset cancellation method for sensing and thus improve sense precision.

11.	Claims 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US6128213A), in view of Bedeschi et al.  (US 2019/0067206 A1) and Manning (US 5,831,895 A).
Regarding independent claim 19, Kang teaches an apparatus (Fig. 8: memory device), comprising: 
an array (Fig. 8: 71 “cell array” block) of memory cells, formed on a CMOS layer (taken as a layer where array, sense amplifiers, peripheral circuitry are formed. Sense amplifiers, peripheral circuitry requires CMOS logic circuitry), comprising: 
a plurality of storage memory cells (memory cell in Fig. 8: 73 “memory cell array block”) coupled to a first conductive line (Fig. 8: B “Bit line”), 
a plurality of offset memory cells (reference cell in Fig. 8: 74 “reference cell array block”) coupled to a plurality of word lines (access line or word line)  and selectively couplable to a second conductive line (Fig. 8: RB “Reference bit line”)  

wherein respective voltages held capacitively by the plurality of offset memory cells do not correspond to data values (dummy cell), and 

a sense amplifier, formed in the CMOS layer, coupled to the first (Fig. 8: B) and second (Fig. 8: RB) conductive lines (Fig. 7 in context of col. 7, lines 64-65: “…75 includes a sense amplifier block…”).
Kang is silent with respect to  -
plurality of vertical pillar access device details
a structure where cells are connected to bit lines via vertical pillar access device.
plurality of offset memory cells are configured to provide a cumulative capacitance approximately equal to at least a capacitance of the first conductive line.
Bedeschi teaches – 
the plurality of vertical pillar access devices are activated by application of a signal to the plurality of word lines . Bedeschi teaches  each of the vertical pillar access devices (see e.g. Fig. 4C: access devices with WL’s and 418’s) is coupled to a respective word line of the array (See Fig. 4C: WL’s).
a plurality of storage memory cells (e.g. Fig. 9A: 804(0), 804(2)) coupled to a first conductive line (Fig. 9A: DL) via a first plurality of vertical pillar access devices (Fig. 9A: pillar coupled with WL’s of 804(0), 804(2) . See for illustration Fig. 4C: wordlines coupled with 418).
a plurality of offset memory cells (e.g. Fig. 9A: 808(1), 808(3)) coupled to a second conductive line (Fig. 8: DL’ which has the configuration of supplying VREF) via a second plurality of vertical pillar access devices (Fig. 9A: pillar coupled with WL’s of 808(1), 808(3) . See for illustration Fig. 4C: wordlines coupled with 418’s).
Manning teaches- 
the plurality of offset memory cells (col. 4, lines 19-26: capacitors in dummy load) are configured to provide a cumulative capacitance approximately equal to at least a capacitance of the first conductive line (col. 2, lines 52-54: “…dummy load has a capacitance substantially equal to a capacitance of the digitline…”. See also, col. 2, liens 14-16).
Kang, Bedeschi and Manning are in analogous field of art with compatible sensing scheme. See Bedeschi Fig. 7 and para [0026], Manning Fig. 2, Fig. 3 for sense amplifier configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bedeschi and Manning into the teachings of Kang such that a structure vertical pillar access device and added sensing scheme can be employed in the apparatus in order to reduce sense amplifer noise (Bedeschi para [0004] and also see Manning general disclosure).
Regarding claim 20, Kang, Bedeschi and Manning teach the apparatus of claim 19. Bedeschi teaches  wherein each of the plurality of storage memory cells is coupled to the first conductive line via a respective vertical pillar access device coupled to a respective word line of the array (see e.g. Fig. 4C: access devices with WL’s and 418’s. See Fig. 4C: WL’s).
Regarding claim 21, Kang, Bedeschi and Manning teach the apparatus of claim 19. Kang teaches further comprising a controller (Fig. 7 or, Fig. 8: 70 or, Fig. 6: SWL driver) coupled to the array (Fig. 8: 71) and 
configured to cause application of the signal to the plurality of word lines to activate the plurality of vertical pillar access devices (using Fig. 7 and Fig. 8 circuitry configuration, reading a memory cell using a reference cell requires this functionality as understood by ordinary skill in the art).
Regarding claim 24, Kang, Bedeschi and Manning teach the apparatus of claim 19> Manning teaches wherein the cumulative capacitance of the plurality of offset memory cells is approximately equal to the capacitance of the first conductive line (Manning col. 2, lines 52-54).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	At least Claims 6, 15, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11145358 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example,
	Regarding independent claims 6,  US 11145358 B2 teaches an apparatus, comprising (US 11145358 B2 claim 1, line 1): 
a plurality of sense amplifiers, wherein each sense amplifier is coupled to a respective plurality of storage memory cells via a respective first digit line and a respective plurality of offset memory cells via a respective second digit line, (US 11145358 B2 claim 1, lines 20-19)
wherein respective voltages held capacitively by the plurality of storage memory cells correspond to data values (US 11145358 B2 claim 1, lines 5-9), 
wherein respective voltages held capacitively by the plurality of offset memory cells do not correspond to data values (US 11145358 B2 claim 1, lines 10-14), and 
wherein the plurality of offset memory cells have a cumulative capacitance that is approximately equal to a capacitance of the first digit line (US 11145358 B2 claim 1, lines 15-19).
Other analysis not shown.

Allowable Subject Matter
Claims 11-12, 16-18, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, any associated nsdp double patenting rejection must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations fo the claims.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Claims can be rejected using MIYAZAKI (US 2018/0151200 A1) and  Tran et al. (US 2017/0345509 A1). MIYAZAKI’s Fig. 6 and para [0085] teachings can be incorporated into Tran’s teachings to arrive at limitations - first plurality of vertical pillar access devices, and a second plurality of vertical pillar access devices. MIYAZAKI shows  pillar is connected to all interconnect layers corresponding to word lines , respective planes, via a resistance layer functioning as a memory cell MC.
KIM et al. (US 2018/0182449 A1): Teaches sense amplifer having offset cancellation and applicable for all claims. Fig. 3-Fig. 9 disclosure applicable for all claims.

    PNG
    media_image1.png
    765
    547
    media_image1.png
    Greyscale

Further, KIM teaches dummy and main cells as DRAM 1T1C cells.
Arimoto et al. (Patent Number: 4,947,376): Fig. 2-Fig. 5 disclosure applicable.
Tran et al. (US 2017/0345509 A1) can be used on claim 4, 12  to formulate rejection e.g. - Tran teaches the apparatus of claim 1, wherein the plurality of offset memory cells has a cumulative capacitance that is approximately equal to a capacitance of the first digit line. (see Fig. 10 capacitance control scheme applicable for Fig. 11 or, Fig. 9 configuration. Para [0043] teaches gate of NMOS transistor 940 is selectively coupled to capacitors 1003, 1004, and 1005 through switches 1006, 1007, and 1008, respectively, which can be turned on or off during a sensing operation as desired, to affect the overall capacitance applied to that node).
Seyyedy (US 6,292,417 B1): Fig. 1-Fig. 5 disclosure applicable for all claims. Prior art teaches a memory device and method use a low digit line pre-charge voltage. In one embodiment, a memory device uses sense amplifier nodes to provide a pre-charge supply voltage to the digit lines. By using a low pre-charge voltage, the memory device does not require boosted word line and isolation control voltages. P-sense amplifier circuitry of the memory device is activated prior to n-sense amplifier circuitry during sense operations.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825